DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the membrane filter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though the limitation “the membrane filter” was intended to read as “the first membrane filter”, and such has been assumed for purposes of examination. If this is correct the Examiner suggests Applicants amend the claim accordingly.

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites the one or more additional filters comprising a second membrane filter arranged in parallel or in series with the first  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 4, 7, 10, 11, 13, 17, 19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) in view of Hoang et al. (US 2011/0107911 A1).

	With regard to claim 1, Spiegelman et al. discloses a system for producing steam comprising a boiler (402) comprising a steam output (414), a membrane filtration system (416 or 504) in fluid communication with the steam output and comprising a first membrane filter (420) with a permeate side (604) and an opposing retentate side (602) and comprising a separation membrane (608) adjacent the 
	Spiegelman et al. does not disclose the separation membrane being adjacent the permeate side and the one or more support layers being adjacent the retentate side,
	Hoang et al. discloses a system for purifying steam comprising a separation membrane (4) that is supported on both sides, including a support layer (2) on the retentate side at Figs. 1 and 2 and paragraphs [0026] and [0053]-[0055].
	It would have been obvious to one of ordinary skill in the art to incorporate the two support layers of Hoang et al. into the first membrane filter of Spiegelman et al. to provide the first membrane filter with additional mechanical strength, a suggested by Hoang et al. at paragraphs [0026] and [0053]-[0055]. The Examiner notes that in the arrangement of Spiegelman et al. as modified by Hoang et al. the separation membrane will be adjacent the permeate side compared to the porous support layer (2).

	With regard to claim 3, Spiegelman et al. discloses the separation membrane comprising a perfluorinated polymer (e.g. PFSA-TFE) membrane at paragraphs [0048]-[0050].

	With regard to claim 4, Spiegelman et al. discloses the support layer comprising PTFE at paragraph [0096]. Hoang et al. discloses the support layers comprising PTFE or polysulfone at paragraph [0054].

	With regard to claim 7, Spiegelman et al. discloses the organic molecules comprising VOCs (vaporous hydrocarbons) at paragraph [0083].

	With regard to claim 10, Spiegelman et al. discloses the steam having a purity of at least 99.99999% and the membrane having a water vapor selectivity as high as 1,000,000 compared to other gases at paragraphs [0042]-[0045]. Therefore the separation membrane is seen as being constructed to reject at least 90 wt% of the organic molecules.

	With regard to claim 11, Spiegelman et al. discloses a return line (436) from the retentate side to the boiler at Figs. 6 and 7 and paragraph [0083].

	With regard to claim 13, Spiegelman et al. discloses one or more additional filters (prefilter) upstream of the membrane filter, the one or more additional filters comprising an adsorbent filter (e.g. activated carbon, silica gel, zeolite, or ion exchange material) at paragraph [0076].

	With regard to claim 17, Spiegelman et al. does not disclose a second membrane filter arranged in series or parallel with the first membrane filter.
	However, it would have been obvious to one of ordinary skill in the art to incorporate a second membrane filter in series with the first for increased separation performance. It also would have been obvious to one of ordinary skill in the art to incorporate a second membrane filter in parallel with the first for increased capacity or to allow one membrane filter to be taken offline for service with the other continues to operate.

	With regard to claim 19, it would have been obvious to one of ordinary skill in the art to incorporate a second adsorbent filter in series with the first for increased separation performance. It also would have been obvious to one of ordinary skill in the art to incorporate a second adsorbent filter in parallel with the first for increased capacity or to allow one adsorbent filter to be taken offline for service with the other continues to operate.

With regard to claim 22, Spiegelman et al. discloses the separation membrane not substantially degrading at a temperature of 100-300 0C at paragraphs [0089]-[0090].

With regard to claim 25, Spiegelman et al. discloses the system being in fluid communication with a point of use comprising a sterilizer at paragraph [0006].
Limiting the distance to no greater than 10 meters would have been obvious to one of ordinary skill in the art to reduce piping cost and to to reduce cooling and/or condensation of the steam while being transported.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) in view of Hoang et al. (US 2011/0107911 A1), and further in view of Childs et al. (US 2008/0017578 A1).
Spiegelman et al. discloses the membrane filter comprising a plurality of layers of separation membranes at paragraph [0080].
Spiegelman et al. does not disclose spacers separating the plurality of layers.
Childs et al. discloses providing polyethylene spacers between membrane layers at Figs. 2, 5, 6 and 7 and paragraphs [0013] and [0065].
It would have been obvious to one of ordinary skill in the art to incorporate the spacers of Childs et al. into the system of Spiegelman et al. to provide improved separation performance, as suggested by Childs et al. at Figs. 6 and 7.

10.	Claims 27, 33, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1).

With regard to claim 27, Spiegelman et al. discloses a method for removing an organic compound (see paragraph [0083]) from stream comprising directing a cross-flow of pressurized stream comprising a first concentration of the organic compound across a membrane filter (420), the pressurized stream having a temperature of about 100-300 0C and a pressure of 1.0-85 atmospheres (15-1250 psi) (see paragraphs [0089]-[0090]), the membrane filter comprising a separation membrane (608) constructed to reject the organic compound (see paragraph [0094]), and one or more support layers (606) adjacent the separation membrane, and collecting a steam permeate (428) comprising a second concentration of the organic compound lower than the first concentration at Figs. 6, 7 and 9, the abstract, and paragraphs [0081]-[0097].
The prior art ranges for the temperature and pressure of the pressurized steam are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 33, Spiegelman et al. discloses the steam having a purity of at least 99.99999% and the membrane having a water vapor selectivity as high as 1,000,000 compared to other gases at paragraphs [0042]-[0045]. Therefore the second concentration is seen as being less than 10% of the first concentration.

With regard to claims 34 and 36, Spiegelman et al. discloses generating the steam in a steam boiler (402), recovering a retentate comprising the organic compound, returning the retentate (436) to the steam boiler, and reusing the organic compound (upon its return to the boiler) at Figs. 6 and 7 and paragraph [0083].

11.	Claims 32-34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) in view of Bodart et al. (US 4,395,494).
Spiegelman et al. does not disclose dispensing an anti-corrosion agent to the boiler.
Bodart et al. discloses dispensing an anti-corrosion agent (hydrazine) to a boiler at a concentration of 0.1-300 ppm at col. 1, lines 9-25.
It would have been obvious to one of ordinary skill in the art to incorporate the anti-corrosion agent of Bodart et al. into the method of Spiegelman et al. to prevent corrosion of the boiler, as suggested by Bodart et al. at col. 1, lines 9-25.
The Examiner notes that the second concentration (of hydrazine) would have to be less than 10 ppm (including being less than 10% of the first concentration) to achieve the 99.99999% purity taught by Spiegelman et al. at paragraph [0043].
The Examiner further notes that the hydrazine returned with the retentate will be reused.
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

12.	Claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) in view of Bodart et al. (US 4,395,494), and further in view of Scipio et al. (US 2015/0159556 A1).
Spiegelman et al. and Bodart et al. do not disclose the anti-corrosion agent comprising one or more amines.
Scipio et al. discloses using amines as an anti-corrosion agent at a concentration of 5-1000 ppm or 50-800 ppm, including cyclohexylamine, morpholine, DEAE at paragraphs [0038]-[0040].
It would have been obvious to one of ordinary skill in the art to incorporate the anti-corrosion agent amines of Scipio et al. into the method of Spiegelman et al. and Bodart et al. in that such amines are known in the art as being suitable anti-corrosion agents for metals.

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 11, 2022